Sykes, P. J.,
delivered the opinion of the court.
Prom an order of the chancellor remanding to the commissioners of the appellant drainage district to appraise the damages of landowners for lands taken and damaged by the construction of the contemplated improvements, this appeal is here prosecuted. In this order of the chancellor an appeal by the drainage district, was prayed, and by the chancellor granted to settle the principles of the cause.
The appellees in this court have made a motion to dismiss the appeal because such an appeal, is not contemplated by the drainage acts under which this district is operated. It seems that the district was organized originally under chapter 195, Laws of 1912, and is governed by this act as amended by chapter 269, Laws of 1914 (Hemingway’s Code, 4434 et seq.). This motion must be sustained and the cause dismissed, for the reason that nowhere in these drainage acts above mentioned is there any provision for appeal from an order of this kind. The right of appeal from orders and decrees of either the chancellor or the board of supervisors in controversies governed by these statutes must be expressly provided for in them. The rights of appeal therein provided are exclusive of all other rights generally given by other statutes of the state. The authorities bearing upon this question are collated in the opinion of Richardson v. Board of Supervisors of Neshoba County, 128 Miss. 869, 91 So. 565.
Motion sustained, and appeal dismissed.